In defendants' claim of appeal these questions are raised:
That the trial court erred in its instructions to the jury on the measure of damages; the evidence in support of the claimed deterioration of the leasehold was remote, speculative and uncertain; the verdict was excessive; as to defendants Hunter and Gage the verdict was contrary to the great weight of the evidence and there was no testimony to warrant a judgment against such defendants.
The declaration alleges plaintiffs' ownership of the premises and defendants' conversion of a lease and leasehold interest in the premises by which plaintiffs were deprived of the prospective profits which they might have made but for defendants' wrongful acts. An action for the conversion of the lease will lie. An action will lie for wrongful interference with a leasehold interest.
A lease is a specific chattel, a paper writing subject to conversion, and a suit will lie for its conversion. It is personal property, and damages for its conversion are measured by what is adequate compensation for its loss. Defendants are liable if they converted the lease for the injuries suffered by reason of its conversion.
A leasehold interest in real estate is real property. It is not personal property. An action will not lie for its conversion. A leasehold interest is not personal property subject to conversion. It is an interest in real estate and conversion is not an appropriate remedy for its injury. Damages for the conversion of a leasehold interest in real estate, *Page 245 
in its inherent nature not subject to conversion, may not be recovered in a suit for conversion.
No one would think another could be convicted of the larceny of a leasehold interest in real estate. It is not a subject for an action of replevin, and an action of trover at common law would not lie for its conversion though ejectment might lie for its recovery if one were unreasonably excluded from its enjoyment.
The court erred in its instructions to the jury on the measure of damages. The verdict was excessive in amount. There was no evidence competent under the declaration to support a verdict for damages for the conversion of a leasehold interest in real estate, — the leasehold interest which from its nature was not capable of conversion, and such verdict was therefore contrary to the great weight of the evidence.
Judgment should be reversed and a new trial granted unless plaintiffs elect to reduce the judgment to $2,000 and interest. If they so elect, judgment should be affirmed at that amount, with costs.